        Case 1:18-cv-00849-RP Document 14 Filed 03/19/19 Page 1 of 2




              UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     AUSTIN DIVISION


 U.S. Pastor Council,

                        Plaintiff,

 v.                                             Case No. 1:18-cv-849-RP
 City of Austin; Sareta Davis, in her
 official capacity as Chair of the Austin
 Human Rights Commission,

                        Defendants.


          PLAINTIFF’S NOTICE OF DISMISSAL OF LAWSUIT
      Plaintiff U.S. Pastor Council dismisses its claims and suit against all defendants,
without prejudice, under Federal Rule of Civil Procedure 41(a)(1)(A)(i). Each party
will bear its own attorneys’ fees, costs, and expenses.

                                              Respectfully submitted.

                                               /s/ Jonathan F. Mitchell
                                              Jonathan F. Mitchell
                                              Mitchell Law PLLC
                                              106 East Sixth Street, Suite 900
                                              Austin, Texas 78701
                                              (512) 686-3940 (phone)
                                              (512) 686-3941 (fax)
                                              jonathan@mitchell.law

 Dated: March 19, 2019                        Counsel for Plaintiff




notice of dismissal of lawsuit                                                 Page 1 of 2
        Case 1:18-cv-00849-RP Document 14 Filed 03/19/19 Page 2 of 2



                         CERTIFICATE OF SERVICE
    I certify that on March 19, 2019, I served this document through CM/ECF
upon:

Paul Matula
Hannah Vahl
City of Austin
Post Office Box 1546
Austin, Texas 78767-1546
(512) 974-2346
paul.matula@austintexas.gov
hannah.vahl@austintexas.gov

Counsel for Defendants




notice of dismissal of lawsuit                                    Page 2 of 2
